UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS WITH REPORT OF INDEPENDENT ACCOUNTANTS FOR THE THREE-MONTH PERIODS ENDED MARCH 31, 2 Address: No. 3 Li-Hsin Road II, Hsinchu Science Park, Hsinchu City, Taiwan, R.O.C. Telephone: 886-3-578-2258 The reader is advised that these consolidated financial statements have been prepared originally in Chinese. In the event of a conflict between these financial statements and the original Chinese version or difference in interpretation between the two versions, the Chinese language financial statements shall prevail. 1 REVIEW REPORT OF INDEPENDENT ACCOUNTANTS English Translation of a Report Originally Issued in Chinese To United Microelectronics Corporation We have reviewed the accompanying consolidated balance sheets of United Microelectronics Corporation and subsidiaries (collectively, the “Company”) as of March 31, 2016 and 2015 , the related consolidated statements of comprehensive income for the three-month periods ended March 31, 2016 and 2015 and consolidated statements of changes in equity and cash flows for the three-month periods ended March 31, 2016 and 2015 . These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to issue the review report based on our reviews. Certain investments, which were accounted for under the equity method based on the financial statements of the investees, were reviewed by other independent accountants. Our review, insofar as it related to the investments accounted for under the equity method balances of NT$6,386 million and NT$4,631 million, which represented 1.85% and 1.44% of the total consolidated assets as of March 31, 2016 and 2015, respectively, the related shares of investment income from the associates and joint ventures amounted to NT$19 million and NT$(9) million, which represented 62.27% and (0.20)% of the consolidated income from continuing operations before income tax for the three-month periods ended March 31, 2016 and 2015, respectively, and the related shares of other comprehensive income from the associates and joint ventures amounted to NT$358 million and NT$209 million, which represented (70.94)% and 5.49% of the consolidated total comprehensive income, for the three-month periods ended March 31, 2016 and 2015, respectively, are based solely on the reports of other independent accountants. We conducted our reviews in accordance with the Statements of Auditing Standards No. 36, “Review of Financial Statements” of the Republic of China. A review is limited primarily to applying analytical procedures to financial data and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with generally accepted auditing standards, the objective of which is the expression of an opinion regarding the consolidated financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews and the reports of other independent accountants, we are not aware of any material modifications or adjustments that should be made to the consolidated financial statements referred to above in order for them to be in conformity with the Regulations Governing the Preparation of Financial Reports by Securities Issuers and International Accounting Standards No. 34, “Interim Financial Reporting” which is endorsed by Financial Supervisory Commission of the Republic of China. ERNST & YOUNG Taiwan Republic of China April 27, 2016 Notice to Readers The accompanying consolidated financial statements are intended only to present the consolidated financial position, results of operations and cash flows in accordance with accounting principles and practices generally accepted in the Republic of China and not those of any other jurisdictions. The standards, procedures and practices to review such consolidated financial statements are those generally accepted and applied in the Republic of China. 2 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, 2016, December 31, 2015 and March 31, 2015 (March 31, 2016 and 2015 are unaudited) (Expressed in Thousands of New Taiwan Dollars) As of Assets Notes March 31, 2016 December 31, 2015 March 31, 2015 Current assets Cash and cash equivalents 6(1) $ 59,541,389 $ 53,290,433 $ 53,632,056 Financial assets at fair value through profit or loss, current 6(2), 12(7) 766,382 664,918 900,934 Notes receivable 7,473 58,588 67,953 Accounts receivable, net 6(3) 19,344,179 19,059,774 20,553,750 Accounts receivable-related parties, net 7 299,645 213,460 1,370 Other receivables 788,497 632,885 553,107 Current tax assets 26,249 24,335 36,445 Inventories, net 6(4) 15,835,597 17,641,385 15,641,351 Prepayments 3,500,764 2,164,296 1,519,517 Non-current assets held for sale 6(24) - - 5,813,415 Other current assets 1,808,655 1,066,447 2,313,713 Total current assets 101,918,830 94,816,521 101,033,611 Non-current assets Financial assets at fair value through profit or loss, noncurrent 6(2), 12(7) 171,700 81,933 44,338 Available-for-sale financial assets, noncurrent 6(5), 12(7) 23,700,996 23,800,686 26,821,106 Financial assets measured at cost, noncurrent 6(6) 3,277,224 3,888,309 3,855,368 Investments accounted for under the equity method 6(7) 12,570,015 12,379,859 9,337,152 Property, plant and equipment 6(8), 8 186,080,631 186,433,395 165,956,301 Intangible assets 6(9),7 4,241,689 4,504,088 4,492,321 Deferred tax assets 6(22) 2,987,503 2,294,935 2,043,214 Prepayment for equipment 3,857,753 2,333,981 2,602,567 Refundable deposits 8 2,107,423 2,638,788 1,145,916 Other noncurrent assets-others 4,016,934 4,194,315 3,732,912 Total non-current assets 243,011,868 242,550,289 220,031,195 Total assets $ 344,930,698 $ 337,366,810 $ 321,064,806 (continued) 3 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, 2016, December 31, 2015 and March 31, 2015 (March 31, 2016 and 2015 are unaudited) (Expressed in Thousands of New Taiwan Dollars) As of Liabilities and Equity Notes March 31, 2016 December 31, 2015 March 31, 2015 Current liabilities Short-term loans 6(10), 8 $ 7,398,308 $ 5,505,049 $ 7,216,847 Financial liabilities at fair value through profit or loss, current 6(11), 12(7) - 999 - Notes and accounts payable 6,318,663 5,954,249 6,382,973 Other payables 11,904,401 12,522,765 11,942,069 Payables on equipment 8,253,896 14,657,626 7,411,869 Current tax liabilities 2,446,220 1,996,006 2,737,970 Liabilities directly associated with non-current assets held for sale 6(24) - - 4,448,125 Current portion of long-term liabilities 6(13),8 4,342,865 6,601,721 3,637,118 Other current liabilities 966,493 1,007,103 665,974 Total current liabilities 41,630,846 48,245,518 44,442,945 Non-current liabilities Bonds payable 6(12) 41,722,098 41,636,670 24,978,847 Long-term loans 6(13), 8 6,998,741 5,887,737 9,911,068 Deferred tax liabilities 6(22) 1,665,596 1,674,432 1,847,133 Net defined benefit liabilities, noncurrent 3,891,667 3,890,801 3,832,717 Guarantee deposits 500,735 509,708 478,099 Other noncurrent liabilities-others 9(4) 20,076,678 6,704,541 6,311,765 Total non-current liabilities 74,855,515 60,303,889 47,359,629 Total liabilities 116,486,361 108,549,407 91,802,574 Equity attributable to the parent company Capital 6(15), 6(16) Common stock 127,581,329 127,581,329 127,477,628 Capital collected in advance - - 32,096 Additional paid-in capital 6(12), 6(15), 6(16) Premiums 37,253,121 37,253,121 37,219,718 Treasury stock transactions 1,509,386 1,509,386 1,255,514 The differences between the fair value of the consideration paid or received from acquiring or 707,386 705,819 348,342 disposing subsidiaries and the carrying amounts of the subsidiaries Share of changes in net assets of associates and joint ventures accounted for using equity method 109,540 109,365 114,434 Employee stock options - - 99,958 Stock options 1,572,121 1,572,121 - Other 542,941 501,757 567,530 Retained earnings 6(15) Legal reserve 7,725,978 7,725,978 6,511,844 Unappropriated earnings 43,184,269 42,981,664 41,803,623 Other components of equity Exchange differences on translation of foreign operations 795,936 1,978,583 (1,804,697) Unrealized gains or losses on available-for-sale financial assets 9,313,317 8,696,821 14,107,277 Treasury stock 6(15) (3,825,606) (3,825,606) (2,303,609) Total equity attributable to the parent company 226,469,718 226,790,338 225,429,658 Non-controlling interests 6(15) 1,974,619 2,027,065 3,832,574 Total equity 228,444,337 228,817,403 229,262,232 Total liabilities and equity $ 344,930,698 $ 337,366,810 $ 321,064,806 The accompanying notes are an integral part of the consolidated financial statements. 4 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME For the three-month periods ended March 31, 2016 and 2015 (Expressed in Thousands of New Taiwan Dollars, Except for Earnings per Share) For the three-month periods ended March 31, Notes 2016 2015 Operating revenues 6(17), 7, 14 Sales revenues $ 33,293,837 $ 37,200,156 Less: Sales returns and discounts (346,906) (493,739) Net sales 32,946,931 36,706,417 Other operating revenues 1,457,148 943,227 Net operating revenues 34,404,079 37,649,644 Operating costs 6(4), 6(14), 6(16), 6(18), 14 Costs of goods sold (28,810,582) (27,652,403) Other operating costs (559,504) (842,132) Operating costs (29,370,086) (28,494,535) Gross profit 5,033,993 9,155,109 Operating expenses 6(14), 6(16), 6(18), 7, 14 Sales and marketing expenses (1,009,482) (1,044,487) General and administrative expenses (970,435) (953,013) Research and development expenses (3,084,628) (2,916,323) Subtotal (5,064,545) (4,913,823) Net other operating income and expenses 6(19) 14,104 (142,614) Operating income (loss) (16,448) 4,098,672 Non-operating income and expenses Other income 6(20) 99,470 74,095 Other gains and losses 6(20), 14 396,799 331,539 Finance costs 6(8), 6(20) (181,909) (114,734) Share of profit or loss of associates and joint ventures 6(7), 14 (100,425) 41,806 Exchange loss, net 12 (167,398) (77,268) Subtotal 46,537 255,438 Income from continuing operations before income tax 30,089 4,354,110 Income tax benefit (expense) 6(22), 14 49,091 (441,638) Net income 79,180 3,912,472 Other comprehensive income (loss) 6(21) Items that may be reclassified subsequently to profit or loss Exchange differences on translation of foreign operations (1,161,341) (890,828) Unrealized gain on available-for-sale financial assets 331,137 617,059 Share of other comprehensive income (loss) of associates and joint ventures 6(7) 294,300 178,692 Income tax related to items that may be reclassified subsequently to profit or loss 6(22) (47,320) (12,021) Total other comprehensive income (loss), net of tax (583,224) (107,098) Total comprehensive income (loss) $ (504,044) $ 3,805,374 Net income attributable to: Stockholders of the parent $ 209,632 $ 3,979,910 Non-controlling interests (130,452) (67,438) $ 79,180 $ 3,912,472 Comprehensive income (loss) attributable to: Stockholders of the parent $ (356,519) $ 3,909,778 Non-controlling interests (147,525) (104,404) $ (504,044) $ 3,805,374 Earnings per share (NTD) 6(23) Earnings per share-basic $ 0.02 $ 0.32 Earnings per share-diluted $ 0.02 $ 0.31 The accompanying notes are an integral part of the consolidated financial statements. 5 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY For the three-month periods ended March 31, 2016 and 2015 (Expressed in Thousands of New Taiwan Dollars) Equity Attributable to the Parent Company Capital Retained Earnings Other Components of Equity Notes Common Stock Collected in Advance Additional Paid-in Capital Legal Reserve Unappropriated Earnings Exchange Differences on Translation of Foreign Operations Unrealized Gain or Loss on Available-for-Sale Financial Assets Treasury Stock Total Non-
